Citation Nr: 1548527	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-33 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the Veteran's discharge is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C.  Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 2008 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

There is compelling evidence that the Veteran's traumatic brain injury (TBI) and post-traumatic stress disorder (PTSD) symptoms, which were present after his combat exposures in Iraq, bore on his state of mind at the time the prolonged AWOL period began


CONCLUSION OF LAW

The criteria to establish basic eligibility for purposes of entitlement to VA benefits have been met.  38 U.S.C.A. §§ 101, 107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  

Benefits are not payable where the former service member was discharged or released under one of the following conditions: By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).

This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  The term "established basic eligibility to receive Department of Veterans Affairs benefits" means either a Department of Veterans Affairs determination that an other than honorable discharge was issued under conditions other than dishonorable.  However, if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (paragraph (b) of this section) or a decision of a board of correction of records established under 10 U.S.C.  1552 can establish basic eligibility to receive Department of Veterans Affairs benefits.  38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  
38 C.F.R. § 3.12(c)(6).

B.  Analysis

In this case, there are several material facts that are not in dispute.  First, that the Veteran served a combat tour in Iraq for which he was awarded a Combat Infantryman Badge.  Second, that he returned home on leave for 2 weeks in July 2009.  Third, that he did not return to his unit at the end of his 2 week leave.  Fourth, that he sought psychiatric treatment during his absence, which resulted in a diagnosis of PTSD.  Fifth, that he returned to his unit in May 2010, which was a 10 month absence.  Finally, that he accepted a discharge Under Other Than Honorable Conditions in lieu of trial by a Court-Martial.  

The only material question of fact in dispute concerns whether the Veteran's TBI and PTSD symptomatology presented a compelling circumstance warranting the unauthorized absence.  After careful consideration, the Board finds that it does.  Most importantly, aside from the compelling testimony of the Veteran and his mother at the Board hearing, his private treatment providers have written numerous statements tending to make it far more likely than not that his TBI and PTSD were so severe in July 2009 that his symptoms effectively precluded him from acting in his own best interest to return to his unit.  

For instance, his psychologist wrote in March 2010 that:

In all of these events [the Veteran] appears to have had a severe panic attack at the time based on an unconscious and overwhelming aversion to return to Iraq and resulted in oversleeping, missing his departure flight, confusion and inability to connect with his unit.

In a November 2010 letter, this same psychologist explained further that the Veteran's "PTSD symptoms contributed significantly to his inability to perform at the time of his date to return to his unit in June 2009."  

Likewise, a private therapist wrote in January 2011 that:

I believe that while he likely experienced anxiety about resuming his military service had he not overslept on the morning of his flight, he would, in fact have returned to base.  When he did miss his return flight, psychiatric symptoms arose to the extent that he became unable to make the decision to do so.

Thus, there is compelling evidence that the Veteran's TBI and PTSD symptoms, which were present after his combat exposures in Iraq, bore on his state of mind at the time the prolonged AWOL period began.  See 38 C.F.R. § 3.12(c)(6)(ii).  The Board finds, based on the unique circumstances of this case, that this evidence presents a compelling circumstance to have warranted the prolonged unauthorized absence.  Accordingly, the character of the Veteran's discharge is not a bar to VA benefits, and the appeal is granted.  See 38 C.F.R. § 3.12(c).  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

The characterization of the Veteran's discharge as Under Other Than Honorable is not a bar to VA benefits, and basic eligibility for purposes of entitlement to VA benefits is granted.    

____________________________________________
MICHAEL E.  KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


